ORDER

MAYER, Circuit Judge.
John Elizondo moves for reconsideration the court’s January 10, 2005 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Elizondo has now filed the Rule 15(c) statement and counsel has entered an appearance on his behalf. Thus reinstatement is warranted.
We note that this case was transferred to us by the United States District Court for Southern District of California pursuant to section 1631 of 28 U.S.C. Section 1631 states that transfer is only available if the case could have been brought in the tranferee court at the time it was filed in the transferring court, and that appears not be the case here. Thus, we request the parties to respond to the issue of our jurisdiction, whether the case is be dismissed or re-transferred to the district court, etc.
*280Upon consideration thereof,
IT IS ORDERED THAT:
(1) Elizondo’s motion of reconsideration for the court’s dismissal order is granted; the mandate is recalled, and the case is reinstated.
(2) The parties are directed to respond to the issue discussed above within 21 days of the date of filing of this order.
(3) The briefing schedule is stayed.